                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

CHRISTIAN BALDERAS,                            )
     Plaintiff,                                )
                                               )
               v.                              )      CAUSE NO.: 2:17-CV-270-JEM
                                               )
TARGET CORPORATION,                            )
    Defendant.                                 )

                                     OPINION AND ORDER

       This matter is before the Court on a Motion to Extend Discovery [DE 35] and Plaintiff’s

Motion to Compel [DE 36], filed by Plaintiff on November 27, 2018. On December 10, 2018,

Defendant filed responses to the motions, and on December 17, 2018, Plaintiff filed replies. Plaintiff

requests that the Court compel certain information requested in discovery and extend the fact

discovery deadline.

       Pursuant to Federal Rule of Civil Procedure 26, the scope of discovery is “any nonprivileged

matter that is relevant to any party’s claim or defense. . . . Relevant information need not be

admissible at the trial if the discovery appears reasonably calculated to lead to the discovery of

admissible evidence.” Fed. R. Civ. P. 26(b)(1). Relevancy is “construed broadly to encompass any

matter that bears on, or that reasonably could lead to other matter that could bear on, any issue that

is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (citing

Hickman v. Taylor, 329 U.S. 495, 501 (1947)). A party may seek an order to compel discovery when

an opposing party fails to respond to discovery requests or provides evasive or incomplete

responses. See Fed. R. Civ. P. 37(a). The party objecting to the discovery request bears the burden

of showing why the request is improper. See McGrath v. Everest Nat’l Ins. Co., 625 F. Supp. 2d 660,

670 (N.D. Ind. 2008). The Court has broad discretion when determining matters related to discovery.
Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating & Air-Conditioning Eng’rs, Inc., 755

F.3d 832, 837 (7th Cir. 2014); Rennie v. Dalton, 3 F.3d 1100, 1110 (7th Cir. 1993).

        Plaintiff’s Complaint alleges that he slipped and fell on a substance on the floor at one of

Defendant’s stores. Plaintiff requests discovery he claims will help determine whether Defendant

had notice of the substance on the floor prior to his fall. In particular, Plaintiff seeks vendor logs to

identify why a vendor might have delivered products that match the substance described by Plaintiff

as being on the floor where she fell, a floor plan of the store premises indicating where the

surveillance cameras were located at the time of the event, and access to the live surveillance feed

to determine which of the cameras are recording video.

        Defendant objects to the requested discovery. It contends that the only issue in this case is

whether Plaintiff has evidence that the store had notice or should have had notice of the substance

alleged to be on the floor, and that the discovery sought by Plaintiff will not demonstrate that it had

notice. It argues that the fact that vendor logs might give information about a hazard is speculation,

that since its representative testified that there was no camera in the immediate area of the incident

information about camera locations is not relevant, and that a live feed now will not demonstrate

whether there was a substance on the floor at the time of the incident. However, the question before

the Court is not whether the requests will definitely lead to admissible evidence, but whether the

information requested reasonably bears on an issue in the case. Plaintiff’s requests for information

about the location of cameras, the view available from the cameras, and who might have been in the

area of the incident are reasonably calculated to lead to the discovery of admissible evidence. Much

of Defendant’s argument is that Plaintiff does not have any evidence to meet its burden of proving

notice, but at this stage in the proceedings, it is appropriate to allow Plaintiff to attempt to discover


                                                   2
the evidence in support of his case, and Plaintiff has given clear reasons for why he believes the

requested discovery is relevant to building his case.

       Defendant also argues that Plaintiff’s requests amount to a fishing expedition and are unduly

burdensome, but, other than calling the requests burdensome and intrusive, does not explain that

obtaining the information is particularly expensive, for example, or that there are specific logistical

challenges, or otherwise give any information for the Court to conclude that it has met its burden

of showing that the requests are improper.

       Plaintiff also requests an extension of the discovery deadlines in this case. The fact discovery

deadline was November 2, 2018, and Plaintiff represents that the parties scheduled the deposition

of an important Rule 30(b)(6) representative for a date after the close of discovery. In addition,

Plaintiff represents that he requested other discovery prior to the expiration of the deadline, but that

the parties were unable to reach resolution of the dispute, necessitating the Motion to Compel.

Defendant objects to the requested extension.

       Under Federal Rule of Civil Procedure 6, “[w]hen an act may or must be done within a

specified time, the court may, for good cause, extend the time: . . . (A) before the original time or

its extension expires; or (B) on motion made after the time has expired if the party failed to act

because of excusable neglect.” Fed. R. Civ. P. 6(b)(1). To determine whether the neglect was

excusable, the

Court must “tak[e] into consideration all relevant circumstances including the danger of prejudice

to the non-moving party, the length of the delay and its potential impact on judicial proceedings, the

reason for the delay, including whether it was within the reasonable control of the movant, and

whether the movant acted in good faith.” Marquez v. Mineta, 424 F.3d 539, 541 (7th Cir. 2005)


                                                   3
(quotations and citations omitted).

       Defendant argues that Plaintiff has not shown excusable neglect for failing to request the

extension before the deadline expired. However, Plaintiff explains that the parties agreed to schedule

at least one deposition after the discovery deadline, Plaintiff may need follow-up information from

that deposition, and Plaintiff is still seeking discovery from Defendant that was requested prior to

the deadline. In addition, time is now needed for Defendant to provide the information as ordered

herein. The Court concludes that the relatively brief delay between the deadline and the requested

extension, coupled with the ongoing interaction between the parties to resolve outstanding discovery

requests, was due to excusable neglect, and that there is good cause for an extension of the deadline.

       For the foregoing reasons, the Court hereby GRANTS the Motion to Extend Discovery [DE

35] and Plaintiff’s Motion to Compel [DE 36]. The Court ORDERS that the fact discovery deadline

is extended to January 31, 2019, and ORDERS Defendant to provide the information requested

by Plaintiff, as described above, before the expiration of the deadline.

       Because the motion to compel is granted, “the court must, after giving an opportunity to be

heard, require the party . . . whose conduct necessitated the motion . . . to pay the movant’s

reasonable expenses incurred in making the motion, including attorney’s fees.” Fed. R. Civ. P.

37(a)(5)(A). Accordingly, the Court ORDERS Plaintiff to file, on or before January 9, 2019, an

itemization of its costs and fees incurred in making the motion to compel, along with argument as

to why those expenses are reasonable in this situation, with Defendants to respond on or before

January 23, 2019, and Plaintiff to file a reply, if any, on or before January 30, 2019.

       SO ORDERED this 20th day of December, 2018.

                                               s/ John E. Martin
                                               MAGISTRATE JUDGE JOHN E. MARTIN

                                                  4
                              UNITED STATES DISTRICT COURT
cc:   All counsel of record




                                5
